Citation Nr: 0910495	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-39 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to payment of non-service-connected disability 
pension benefits.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran filed his appeal on a VA Form 9 received in 
December 2007 which indicated he did not wish to participate 
in a hearing before the Board.  However, he had previously 
indicated in his January 2007 Notice of Disagreement (NOD) 
that he wished to have a hearing before the Board.  Thus, a 
hearing was scheduled for January 24, 2008, at the RO.  
However, in response to the notice of the hearing, he 
responded in January 2008 that he would be unable to attend 
any hearing because he was incarcerated.  Therefore, the 
request for a hearing is considered withdrawn, and the Board 
will proceed with appellate review.  See 38 C.F.R. 
§ 20.702(e).  


FINDINGS OF FACT

The Veteran has been incarcerated for a felony conviction 
since May 1986, and he does not have any dependents.


CONCLUSION OF LAW

The Veteran is not legally entitled to the payment of non-
service-connected pension benefits.  38 U.S.C.A. § 1505 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.666 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and 
not the evidence, is dispositive of a claim, the VCAA is not 
applicable.  Id. (VCAA not applicable to a 

claim for non-service-connected pension when the claimant did 
not serve on active duty during a period of war, as required 
by law).  The Court has held that when the interpretation of 
a statute is dispositive of the issue on appeal, neither the 
duty-to-assist nor the duty-to-notify provisions of the VCAA 
are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see 
also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the 
Board finds that the provisions of the VCAA are not 
applicable to this Veteran's claim.  Nonetheless, we do note 
that the November 2007 Statement of the Case (SOC) included 
the laws and regulations pertaining to suspension of benefits 
due to incarceration.  The appellant submitted various 
statements subsequent to receiving the SOC, and has not 
identified any additional pertinent evidence which should 
have been obtained.  

The Board concludes that no further notification or 
development of evidence is required.  Therefore, no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional 
benefits flowing to the Veteran.  The Court of Appeals for 
Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Entitlement to Payment of Pension

Subject to income limitations, a monthly pension is payable 
to a veteran of a period or periods of war who is permamently 
and totally disabled because of non-service-connected 
disability or age.  38 U.S.C.A. §§ 1513, 1521 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.3(a)(3) (2008).

However, no pension shall be paid to or for a veteran who has 
been imprisoned in a Federal, State, or local penal 
institution as a result of conviction of a felony or 
misdemeanor for any part of the period beginning sixty-one 
days after such 

individual's imprisonment begins and ending when such 
individual's imprisonment ends.  38 U.S.C.A. § 1505 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.666 (2008); see also Latham 
v. Brown, 4 Vet. App. 265 (1993).

The Veteran filed this claim for non-service-connected 
pension in April 2006, on the basis that his date of birth 
(February 1941) and his dates of active military service 
confer basic eligibility to pension benefits.  The 
information in the claims file indicates that the Veteran was 
incarcerated by the Indiana Department of Correction for 
murder at the time of his claim.  According to his January 
2007 NOD, he has been continuously incarcerated since May 
1986 in both State prisons and mental health facilities 
operated by the Indiana Department of Correction.  The 
Veteran states that his earliest release date is in 2016, and 
there is no information in the claims file indicating that he 
has been released.

The information shows that the Veteran is imprisoned as a 
result of a felony conviction.  He had been incarcerated for 
more than sixty days at the time of filing the claim for a 
pension.  Consequently, the Veteran is prohibited from 
receiving non-service-connected pension payments.

In lieu of direct payments, the Veteran contends that any 
pension benefits to which he is entitled should be paid to 
his adult daughter who holds power of attorney over his 
assets.  Although, under 38 C.F.R. § 3.666(a), pension 
payments may be made to a spouse, child, or children of a 
veteran who is disqualified as a result of being 
incarcerated, the law defines "child" as a person no older 
than 23 years, and the birth certificates on file show that 
the Veteran's youngest child was born in January 1975.  See 
38 U.S.C.A. § 1505(b).  In his April 2006 claim for pension 
benefits, the Veteran acknowledged that he is not married, 
and does not have any children or other dependents.  His 
daughter, regardless of whether she holds his power of 
attorney, does not constitute a person to whom the 
disqualified pension payments may be paid under this section.  
Thus, entitlement to payment of non-service-connected pension 
benefits is not warranted.




ORDER

Entitlement to payment of non-service-connected pension 
benefits is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


